DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. Claims 13-20 have been cancelled.
4. Claim 1 has been amended. 
5. Claims 21-28 have been added.
6. Claims 1-12 and 21-28 are re-numbered as claims 1- 20 are pending. 

Examiner’s Amendment
7.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Alberto Araiza on May 5, 2022 to amend claims 1, add claims 21-28 and at the same time to cancel claims 13-20.   
The application has been amended as follows:           
                         CLAIMS: 
               8.      Please replace claims 1 and 13-20  and 21-28  as follows: 
1. (Currently Amended) A method of preventing or reducing cyberattacks using, in part, a 5G cellular communications network, the method comprising:
analyzing, by the 5G cellular communications network, information of multiple users, wherein the information includes user profile data stored at a unified data management (UDM) database, and
wherein the information further includes social media data of social media platforms; 
ranking the multiple users according to a network security ranking based on a social media ranking to identify target users as [[potential]] hotspots for cyberattacks, 
wherein a social media account of a target user with a status exceeding a threshold is indicative of a [[potential]] hotspot for a cyberattack, and
wherein the status and the threshold are determined based on a type of the social media platform associated with the social media account; 
dynamically assigning, by the 5G cellular communications network, computing resources based on the network security ranking to monitor one or more computing devices associated with the target users identified as the [[potential]] hotspots for the cyberattacks, 
wherein the one or more computing devices includes a wireless mobile device; and
receiving an indication of a malicious software of the one or more computing devices associated with at least one of the target users identified as the [[potential]] hotspots for the cyberattacks,
wherein the malicious software is detected by the computing resources.  
                          
13.	(Canceled) 

14.       (Canceled)
        
15.	(Canceled)

16.	(Canceled)

17.	(Canceled) 

18.	(Canceled) 

19.	(Canceled)

20.	(Canceled)

21.	(New) At least one non-transitory computer-readable storage medium storing instructions to be executed by at least one processor of a system, wherein execution of the instructions cause the system to:
analyze, by a 5G cellular communications network, information of multiple users, 
wherein the information includes user profile data stored at a unified data management (UDM) database, and
wherein the information further includes social media data of social media platforms; 
rank the multiple users according to a network security ranking based on a social media ranking to identify target users as [[potential]] hotspots for cyberattacks, 
wherein a social media account of a target user with a status exceeding a threshold is indicative of a [[potential]] hotspot for a cyberattack, and
wherein the status and the threshold are determined based on a type of the social media platform associated with the social media account; 
dynamically assign, by the 5G cellular communications network, computing resources based on the network security ranking to monitor one or more computing devices associated with the target users identified as the [[ potential]] hotspots for the cyberattacks, 
wherein the one or more computing devices includes a wireless mobile device; and
receive an indication of a malicious software of the one or more computing devices associated with at least one of the target users identified as the [[potential]] hotspots for the cyberattacks,
wherein the malicious software is detected by the computing resources. 

22.	(New) The computer-readable storage medium of claim 21, wherein a rank of a particular user is based on a quantity of existing connections of the particular user including at least one of a number of followers, a number of friends, or number of associations with other social media accounts of a social media platform.

23.	(New) The computer-readable storage medium of claim 21, wherein the social media data indicates the multiple user rankings. 

24.	(New) The computer-readable storage medium of claim 21, wherein prior to the indication of the malicious software of the one or more computing devices being received the system is further caused to: 
inject network traffic for a particular social media account associated with a particular hotspot to draw out a cyberattack,
wherein the malicious software is detected by the computing resources in response to the injected network traffic.

25.	(New) A system comprising:
a processor; and
a memory coupled to the processor, wherein the memory stores instructions which, when executed by the processor, cause the system to:
analyze, by a 5G cellular communications network, information of multiple users, 
wherein the information includes user profile data stored at a unified data management (UDM) database, and
wherein the information further includes social media data of social media platforms; 
 rank the multiple users according to a network security ranking based on a social media ranking to identify target users as [[potential]] hotspots for cyberattacks, 
wherein a social media account of a target user with a status exceeding a threshold is indicative of a [[potential]] hotspot for a cyberattack, and
wherein the status and the threshold are determined based on a type of the social media platform associated with the social media account; 
dynamically assign, by the 5G cellular communications network, computing resources based on the network security ranking to monitor one or more computing devices associated with the target users identified as the [[potential]] hotspots for the cyberattacks, 
wherein the one or more computing devices includes a wireless mobile device; and
receive an indication of a malicious software of the one or more computing devices associated with at least one of the target users identified as the [[potential]] hotspots for the cyberattacks,
wherein the malicious software is detected by the computing resources. 

26.	(New) The system of claim 25 further caused to:
inject social media traffic for the social media account associated with the hotspot to draw out the cyberattacks, 
wherein the malicious software is identified by the one or more computing devices in response to the injected social media traffic.

27.	(New) The system of claim 25, wherein the status indicates a magnitude of connectedness of a user with other users of a social media platform.

28.	(New) The system of claim 25, wherein the status indicates a magnitude of influence of a user over other users of a social media platform. 

            Allowable Subject Matter
   9. Claims 1, 21 and 25 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 21, and 25 are allowed in view of the examiner’s amendment and dependent claims 2-12, 22-24 and 26-28 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Ahmed (US pat. No 20170230409) prior art of record teaches and receiving an indication of a malicious software of the one or more computing devices associated with at least one of the target users identified as the hotspots for the cyberattacks,
wherein the malicious software is detected by the computing resources.  
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claims 21 and 25: 
analyzing, by the 5G cellular communications network, information of multiple users, wherein the information includes user profile data stored at a unified data management (UDM) database, and
wherein the information further includes social media data of social media platforms; 
ranking the multiple users according to a network security ranking based on a social media ranking to identify target users as hotspots for cyberattacks, 
wherein a social media account of a target user with a status exceeding a threshold is indicative of a hotspot for a cyberattack, and
wherein the status and the threshold are determined based on a type of the social media platform associated with the social media account; 
dynamically assigning, by the 5G cellular communications network, computing resources based on the network security ranking to monitor one or more computing devices associated with the target users identified as the hotspots for the cyberattacks, 
wherein the one or more computing devices includes a wireless mobile device.
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shaw, US20220070673, title “ Wireless network that discovers hotspots for cyberattacks based on social media data”.
Bulut, US11146586, title “ Detecting a root cause for a vulnerability using subjective logic in social media “. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

Date: 5/5/2022  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438